Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 teaches an aviation gasoline comprising alkylate, isopentane, one or more dialkyl ether, and one or more alcohol wherein the amount of alkylate, isopentane, one or more dialkyl ether and one or more alcohol equals to 100 vol%.  
Dependent claim 7 teaches additionally comprising from about 0.02 vol% to 0.07 vol% of one or more octane enhancer.
It is not possible for claim 7 to further comprise from about 0.02 vol% to 0.07 vol% given that parent claim 1 already teaches equals to 100 vol% sans one or more octane enhancer.
Dependent claim 9 teaches additionally comprising one or more additives.
It is not possible for claim 9 to further comprise one or more additives given that parent claim 1 already teaches equals to 100 vol% sans one or more additives.


It is not possible for claim 10 to further comprise from about 0.02 vol% to 0.07 vol% given that parent claim 1 already teaches equals to 100 vol% tetraethyl lead.
Dependent claim 11 teaches an octane improver as methylcyclopentadienyl manganese tricarbonyl and the octane improver is present from about 0.02 vol% to 0.07 vol%
It is not possible for claim 11 to further comprise from about 0.02 vol% to 0.07 vol% given that parent claim 1 already teaches equals to 100 vol% sans one or more octane enhancer.
Claims 7, 9, 10, and 11 have been construed with claim 1 having construed as an aviation gasoline comprising alkylate, isopentane, one or more dialkyl ether, and one or more alcohol as well as other components.
The amounts that have been listed in claim 1 have been construed as a blend present in the aviation gasoline totaling 100 vol% with the alkylate, isopentane, one or more dialkyl ether, and one or more alcohol adding up to 100 vol% but with the aviation gasoline composition being able to comprise other components.
of isooctane, isopentane, one or more dialkyl ether, one or more alcohol, one or more octane booster, and optionally one of more additives wherein the combainton of isooctane, isopentane, one or more dialkyl ether, one or more alcohol, one or more octane booster, and optionally one of more additives is 100 vol%.
Claims 19 and 20 both teach that the combination of alkylate, isopentane, one or more dialkyl ether, one or more alcohols, equals to 100 vol%.
This is unclear as Parent claim 14 teaches that one or more octane booster is present and therefore, the combination of alkylate, isopentane, one or more dialkyl ether, one or more alcohols, cannot equal to 100 vol%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (U.S. 7833295).
CLARK teaches unleaded blend compositions.
CLARK teaches in lines 60-67 of column 6 aviation gasoline with motor octane number of at least 98 such as 98-103.
CLARK teaches in reference claims 1 and 2 that the unleaded blend compositions comprises a Motor Octane Number of at least 98 which 45-75% isooctane, 2-10% isopentane, 5-25% methyl tertbutyl ether or ethyl tertbutyl ether.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
CLARK further teaches in reference claim 3 that other aviation gasoline additives may be added.
CLARK teaches in lines 28-40 of column 6, and lines 44-60 of column 12, that an oxygenate octane booster may be added, including alcohols of 1-6 carbon atoms such as ethanol (alcohols with 1 carbon atoms comprises methanol).
CLARK teaches in lines 16-21 of column 46 that the volume of oxygenate is from 0-25 vol%.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
CLARK also teaches in lines 53-64 of column 8 that the composition may comprise anti-icing additives such as alcohols.
Regarding claim 2, CLARK teaches explicitly 45-75% isooctane.
Regarding claims 3-4, CLARK teaches in reference claims 1 and 2 that the unleaded blend compositions comprises 5-25% methyl tert-butyl ether or ethyl tert-butyl ether.
carbon atoms such as ethanol (alcohols with 1 carbon atoms comprises methanol).
Regarding claim 7, while CLARK does not explicitly teach one or more octane improver from about 0.02 to 0.07%, CLARK teaches in lines 16-21 of column 46 that the volume of oxygenate is from 0-25 vol%, and subtracting the presence of the alcohol as an octane booster, would overlap with the amount of 0.02 to 0.07% one or more octane improvers.
CLARK teaches in lines 16-21 of column 46 that the volume of oxygenate is from 0-25 vol%.
Regarding claim 9, CLARK teaches in lines 53-64 of column 8 that other additives for aviation gasoline include antioxidants, corrosion inhibitors and anti-icing additives.
Regarding claim 10, CLARK teaches in lines 49-52 of column 8 that organo-lead compounds are present in less than 0.013gPb/L. CLARK teaches in lines 23-31 of column 1 that tetraethyl lead is a known octane booster.
Regarding claim 14, CLARK teaches in reference claims 1 and 2 that the unleaded blend compositions comprises a Motor Octane Number of at least 98 45-75% isooctane, 2-10% iso-pentane, 5-25% methyl tert-butyl ether or ethyl tert-butyl ether.
CLARK further teaches in lines 28-40 of column 6, and lines 44-60 of column 12, that an oxygenate octane booster may be added, including alcohols of 1-6 carbon atoms such as ethanol (alcohols with 1 carbon atoms comprises methanol).
While CLARK does not explicitly teach one or more octane improver from about 0.02 to 0.07%, CLARK teaches in lines 16-21 of column 46 that the volume of oxygenate is from 0-25 vol%, and subtracting the presence of the alcohol as an octane booster, would overlap with the amount of 0.02 to 0.07% one or more octane improvers.
CLARK teaches in lines 60-67 of column 6 aviation gasoline with motor octane number of at least 98 such as 98-103.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
CLARK teaches in lines 53-64 of column 8 that other additives for aviation gasoline include antioxidants, corrosion inhibitors and anti-icing additives.
5-25% methyl tert-butyl ether or ethyl tert-butyl ether.
Regarding claim 16, CLARK teaches in lines 28-40 of column 6, and lines 44-60 of column 12, that an oxygenate octane booster may be added, including alcohols of 1-6 carbon atoms such as ethanol (alcohols with 1 carbon atoms comprises methanol).
Regarding claims 12-13 and 19-20, CLARK teaches in lines 26-52 of column 2 unleaded aviation gasoline with part (a) and part (b).
Part (a) comprises component (a) and component (b).
Component (a) is taught to comprise at least 5% by weight of at least one hydrocarbon having the formula I.
Component (b) is taught to be contained in aviation alkylate.
In instances of aviation gasoline, CLARK teaches in lines 55-67 of column 4 a component (III) which is at least one saturated aliphatic hydrocarbon of 4-6 carbon atoms and particular iso-pentane.
CLARK further teaches in lines 28-40 of column 6 that composition suitable for aviation gasoline may comprise at least one oxygenate octane booster.

CLARK teaches in lines 47-51 of column 6 that for aviation gasoline, apart from component (I) which is a compound of formula I, a component (II) which is at least one of the oxygenate octane boosters.
CLARK further teaches in lines 13-27 of column 7 that component (b) may be a combination of component (III) and component (IV) such as iso-pentane with iso-octane in a volume ratio of 10:90 to 90:10.
A preferred embodiment for avgas is taught in lines 28-35 of column 7 with part (a) comprising component (a) of 2,2,3-trimethylbutane with component (b) as iso-pentane and isooctane in relative ratios of 10-80:5-25:10:80.
Since CLARK teaches in lines 52-59 of column 6 that for aviation gasoline component (I) and component (ll)may be in combination in a ratio of 40:60 to 99:1.
CLARK further states that the volume percentage of ether such as methyl tertiary butyl ether may be up to 30% of the total composition.

A preferred embodiment for avgas is taught in lines 28-35 of column 7 with part (a) comprising component (a) of 2,2,3-trimethylbutane with component (b) as iso-pentane and isooctane in relative ratios of 10-80:5-25:10-80.
In ratios where the relative ratios is 10-19 : about 5- about 9 : about 76 vol% to about 80%, there would be about 5- about 9 vol % isopentane and about 76 - 80% of iso-octane (alkylate).
CLARK further teaches in lines 1-12 of column 7 that the amount of compound of Formula I component (I) alone or in combination with component (II) may be 35-92% of the total volume of the composition.
CLARK further states that the volume percentage of ether such as methyl tertiary butyl ether may be up to 30% of the total composition (overlaps 10-20 vol%).
The oxygenate may also be an alcohol of 1-6 carbons such as ethanol.
When the ether such as methyl tertiary butyl ether may be up to 30% of the total compositions, the oxygenate may then also comprise from about 1 vol to about 5 vol of the alcohol such as ethanol.

The compound of Formula I in mixture has been construed as part of an alkylate.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).

Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (U.S. 7833295) as applied to claims 1-7, 9-16 and 19-20 above, and further in view of BARNES (U.S. 6767372).
The above discussion of CLARK is incorporated herein by reference.
CLARK does not appear to explicitly teach the amount of cyclopentadienyl manganese tricarbonyl is present.
CLARK teaches in lines 49-52 of column 8 that the organolead compounds are present in less than 0.013gPb/L. CLARK also teaches that the compositions are usually of manganese additives.
BARNES teaches about 0 to about 1 ml/gallon tetraethyl lead in the aviation gasoline which is about 0.026%.
BARNES does teach in lines 52-59 of column 1 that methylcyclopentadienyl manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
It would be obvious to one of ordinary skill in the art to add the methylcyclopentadienyl manganese tricarbonyl in an amount of from 0 to about 0.026%.
Regarding claim 18, CLARK teaches 75% isooctane.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985).
CLARK teaches in lines 60-67 of column 6 aviation gasoline with motor octane number of at least 98 such as 98-103.

Claims 1-7, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAZZANI et al. (USPGPUB 2002/0045785).
(Abstract)
The composition is taught to comprise component (a) and component (b).
Component (a) is taught to be at least one hydrocarbon having the formula 
R – CH2 – CH(CH3) – C(CH3)2 – CH3
wherein R is hydrogen or methyl, especially triptane.
Component (a), aside from a component(I), may comprise a component (II) which is one of a known octane booster, usually an ether.  The ether octane booster is usually a dialkyl ether.  Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether.   [Para 78 ]
The amount of the ether octane booster is up to 30% vol of the composition. (about 10 vol to about 20 vol% of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol) [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present.  However, BAZZANI et al. teach that for avgas (aviation gasoline) 
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See in re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Component (b) is at least one saturated liquid aliphatic hydrocarbon having 4 to 12 carbon atoms.
Component (b) is taught to be comprised of component (III) which is tugaht to include isopentane.
The amount of component (b) is taught to be present from 3-35 wt%.  (from about 5 vol to about 9 vol isopentane) [Paras 86-87]
Component (b) may further be comprised of a component (IV).
Component (IV) is taught to include isooctane. [Paras 87-88]
The amount of isooctane in the composition is from 10-80%.  (from about 70% to about 80% alkylate)
Component (a) may be triptane ( 2, 2, 3 trimethylbutane) and 2,2,3 trimethylpentane.

Regarding claim 2, BAZZANI et al. teach component (IV) includes isooctane. [Paras 87-88]
Regarding clam 7, BAZZANI et al. teach octane enhancer.   0.02 to 0.07 vol
Regarding claim 9, BAZZANI et al. teach aviation gasoline that include anti-oxidants, corrosion inhibitors.  [Paras 17 and 53]
Regarding claim 10, BAZZANI et al. teach that the compositions for avgas (aviaton gasoline) are free or organolead compounds such as less than 0.013 gPb/l. 
Regarding claim 12, BAZZANI et al. teach unleaded fuel compositions that comprise a base blend composition having a MON of at least 98 for aviation gasoline. (Abstract)
The composition is taught to comprise component (a) and component (b).
Component (a) is taught to be at least one hydrocarbon having the formula 
R – CH2 – CH(CH3) – C(CH3)2 – CH3
wherein R is hydrogen or methyl, especially triptane.
Component (a), aside from a component(I), may comprise a component (II) which is one of a known octane booster, usually an ether.  The ether octane ethyl tertiary butyl ether and methyl tertiary butyl ether.   [Para 78 ]
The amount of the ether octane booster is up to 30% vol of the composition. (about 10 vol to about 20 vol% of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol) [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present.  However, BAZZANI et al. teach that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.  
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See in re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Component (b) is at least one saturated liquid aliphatic hydrocarbon having 4 to 12 carbon atoms.
isopentane.
The amount of component (b) is taught to be present from 3-35 wt%.  (from about 5 vol to about 9 vol isopentane) [Paras 86-87]
Component (b) may further be comprised of a component (IV).
Component (IV) is taught to include isooctane. [Paras 87-88]
The amount of isooctane in the composition is from 10-80%.  (from about 70% to about 80% alkylate)
Component (a) may be triptane ( 2, 2, 3 trimethylbutane) and 2,2,3 trimethylpentane.
Isooctane is 2, 2, 4 trimethylpentane.
Regarding claim 13, and 19, BAZZANI et al. teach unleaded fuel compositions that comprise a base blend composition having a MON of at least 98 for aviation gasoline. (Abstract)
The composition is taught to comprise component (a) and component (b).
Component (a) is taught to be at least one hydrocarbon having the formula 
R – CH2 – CH(CH3) – C(CH3)2 – CH3
wherein R is hydrogen or methyl, especially triptane.
ethyl tertiary butyl ether and methyl tertiary butyl ether.   [Para 78 ]
The amount of the ether octane booster is up to 30% vol of the composition. (about 15 vol of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol) [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present.  However, BAZZANI et al. teach that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.  
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See in re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Component (b) is taught to be comprised of component (III) which is taught to include isopentane.
The amount of component (b) is taught to be present from 3-35 wt%.  (7 vol isopentane) [Paras 86-87]
Component (b) may further be comprised of a component (IV).
Component (IV) is taught to include isooctane. [Paras 87-88]
The amount of isooctane in the composition is from 10-80%.  (77% alkylate)
Component (a) may be triptane ( 2, 2, 3 trimethylbutane) and 2,2,3 trimethylpentane.
Isooctane is 2, 2, 4 trimethylpentane.
Regarding claims 7, 14, and 20, BAZZANI et al. teach unleaded fuel compositions that comprise a base blend composition having a MON of at least 98 for aviation gasoline. (Abstract)
The composition is taught to comprise component (a) and component (b).
Component (a) is taught to be at least one hydrocarbon having the formula 
R – CH2 – CH(CH3) – C(CH3)2 – CH3

Component (a), aside from a component (I), may comprise a component (II) which is one of a known octane booster, usually an ether.  The ether octane booster is usually a dialkyl ether.  Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether.   [Para 78 ]
The amount of the ether octane booster is up to 30% vol of the composition. (about 10 vol to about 20 vol% of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol) [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present.  However, BAZZANI et al. teach that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.  
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See in re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Component (b) is taught to be comprised of component (III) which is taught to include isopentane.
The amount of component (b) is taught to be present from 3-35 wt%.  (from about 5 vol to about 9 vol isopentane) [Paras 86-87]
Component (b) may further be comprised of a component (IV).
Component (IV) is taught to include isooctane. [Paras 87-88]
The amount of isooctane in the composition is from 10-80%.  (from about 70% to about 80% alkylate)
Component (a) may be triptane ( 2, 2, 3 trimethylbutane) and 2,2,3 trimethylpentane.
Isooctane is 2, 2, 4 trimethylpentane.
BAZZANI et al. further teach that other octane boosters may be added [Paras 6 and 36]
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See in re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
ethyl tertiary butyl ether and methyl tertiary butyl ether.   [Para 78 ]
Regarding claims 5, 6, and 16, BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol) [Para 78]
Regarding clam 7, BAZZANI et al. teach octane enhancer.  

Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over BAZZANI et al. (USPGPUB 2002/0045785) as applied to claims 1-7, 9-16 and 19-20 above, and further in view of BARNES (U.S. 6767372).
The above discussion of BAZZANI et al. is incorporated herein by reference.
Regarding claims 8 and 17, BAZZANI et al. do not explicitly teach cyclopentadienyl manganese tricarbonyl or the amount of cyclopentadienyl manganese tricarbonyl is present.
BAZZANI et al. teach that the organolead compounds are present in less than 0.013gPb/L.  BAZZANI et al. also teach that the compositions are free of usually of manganese additives. [Para 52]
BARNES teaches about 0 to about 1 ml/gallon tetraethyl lead in the aviation gasoline which is about 0.026%.
BARNES does teach in lines 52-59 of column 1 that methylcyclopentadienyl manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
It would be obvious to one of ordinary skill in the art to add the methylcyclopentadienyl manganese tricarbonyl in an amount of from 0 to about 0.026%.
Regarding claim 18, BAZZANI et al. teach 30-85% isooctane. [Para 88]
A prima facie case of obviousness exists where the claimed ranges or amounts overlap.
BAZZANI et al. teach aviation gasoline with motor octane number of at least 98 such as 98-103. [Para 40]

Response to Arguments
Applicant's arguments filed 08/0B/2020 have been fully considered but they are not persuasive.

Applicant argues that CLARK teaches if the composition comprises at least 20% by volume of a compound of Formula I, then it is not possible to further comprise about 70% of an alkylate, about 5 vol% of iso-pentane, about 10% of one or more dialkyl ether and about 1 vol% of one or more alcohol because that would total 86%.
While this is true when composition comprises at least 20% by volume of a compound of Formula I, CLARK also teaches in lines 1-12 of column 7 that the compound of Formula I in the composition as a percentage may be from 5-90 %.
Applicant further argues that CLARK does not each a composition with a motor octane number of at least 96 as other components would affect the motor octane number.
This is not persuasive as CLARK teaches in lines 1-12 of column 7 that the compositions is directed toward compositions suitable for aviation gasoline and that these compositions have a motor octane number of at least 98.

However, CLARK teaches specific examples comprising ratios of compound of Formula I with iso-pentane with isooctane may be from 10-80:5-25:10-80.
CLARK further teaches that the compound of Formula I may be used with oxygenate octane boosters that include MTBE and alcohols such as ethanol.
CLARK explicitly teaches limits for ethers.
Absent evidence to the criticality of the ranges or the unexpectedness of the combination of MTBE with alcohols as oxygenate octane boosters, it appears that it would be well within one of ordinary skill in the art to arrive at the workable ranges as taught in CLARK.
Regarding the argument that CLARK teaches components that would materially affect the properties and novel characteristics of the claimed composition.
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.
If the basic and novel characteristic is the motor octane number, CLARK teaches compositions that explicitly meets the motor octane number that is claimed.
The specification also teach that other additives may be added including antioxidants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GAUGHAN (U.S. 5470358) teach unleaded aviation gasoline.
Modern aviation gasoline is taught to comprise a blend of isopentane, alkylate, toluene and tetraethyl lead.
Conventional octane boosters such as methyl tertiary butyl ether and ethanol are taught to be insufficient to boost the MON of aviation gasoline to 99.5.
HENDERSON (U.S. 6238446) teach unleaded aviation gasoline that comprises 85-92 volume of aviation alkylate, 4 to 10 volume of ether such as methyl tert-butyl ether and ethyl tert-butyl ethers, 0-10 volume of one or more 
BRALY (U.S. 10550347) teaches a high octane unleaded aviation gasoline that comprises alkylate, and alcohols.
PASCALE (U.S. 8741126) teach an aviation gasoline comprising an alkylate ,isopentane and alkyl(aromatics) and methers and other additives. 
SCHOPPE (U.S. 6451075) teach an aviation gasoline comprising isooctane, xylene, isopentane, isobutene, and tetraethyl lead.  SCHOPPE further teach methyl t-butyl ether.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771 


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771